Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.	
	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance with regard to the amended claim 1 Lee et al. (US. 8,016,610 B1) teaches “a multi-connection device (Fig. 10) internal to an electronic device (240) comprising: 
a housing (260) disposed within the electronic device (240); a first contact terminal (252) configured to protrude in a first direction from the housing (260) for electrical coupling; and a second contact terminal (258) configured to protrude in a second direction from the housing (260), for electrical coupling,
Wu (US. 6,406,305 B1) teaches wherein the first and second contact terminals (8/10) electrically couple two separate electronic components (50/52) disposed within the electronics device.”
Lee et al. (US. 8,016,610 B1) and Wu (US. 6,406,305 B1) does not teach “wherein the first contact terminal contacts a second electronic component disposed within the electronic device, the second contact terminal contacts a third electronic component disposed within the electronic device, wherein the first electronic component, the second electronic component and the third electronic component are separate from one another within the electronic device, and wherein the multi-connection device simultaneously contacts the first, second and third electronic components through the first and second contact terminals, and the first engagement portion.”
The prior art of record fails to teach or fairly suggest these limitation as substantially described in the amended claim 1, these limitations, in combination with remaining limitations of the amended claim 1, are neither taught nor suggested by the prior art of record, therefore the amended claim 1 is allowable.
Claims 2-15 are dependent on the amended claim 1 and are therefore allowable for the same reasons.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571. The examiner can normally be reached Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/NADER J ALHAWAMDEH/           Patent Examiner, Art Unit 2831                                                                                                                                                                                             /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831